Case: 11-10561     Document: 00511838675         Page: 1     Date Filed: 04/30/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           April 30, 2012
                                     No. 11-10561
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

KEVIN ROOSEVELT BUCK,

                                                  Defendant-Appellant


                   Appeals from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:11-CR-6-1


Before JONES, Chief Judge, and PRADO and ELROD, Circuit Judges.
PER CURIAM:*
        Kevin Roosevelt Buck appeals the fine portion of the sentence imposed
upon his guilty plea conviction for being a felon in possession of a firearm. See
18 U.S.C. § 922(g). Upon sentencing Buck to 96 months of imprisonment, the
district court imposed a fine of $6,000 and ordered that if Buck had not paid it
by the 15th day after the date of judgment, he would pay interest on the fine
pursuant to 18 U.S.C. § 3612(f)(1). The fine was “payable immediately,” but the
district court stated that nonpayment would not be a violation of Buck’s

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-10561   Document: 00511838675      Page: 2   Date Filed: 04/30/2012

                                   No. 11-10561

conditions of release as long as he paid as provided in those conditions. The
district court stated that if any of the $6,000 remained unpaid at the start of
Buck’s term of supervised release, he would be required to make payments at the
rate of at least $170 per month. The first of those payments was to be made no
later than 60 days after Buck’s release from confinement. If, at 60 days prior to
the termination of supervised release, there was an unpaid balance remaining,
that full unpaid balance would become due and payable at that time as a
condition of supervised release.
      Buck argues that the district court abused its discretion in making the fine
due immediately when the presentence report stated that he did not have the
financial resources to pay a fine immediately and the factors in 18 U.S.C. § 3572
militated against imposing a fine.     He argues further that a fine payable
immediately and a fine payable in installments are mutually exclusive penalties,
and installment payments cannot be ordered in addition to immediate payment.
      At sentencing, the district court adopted the findings in the presentence
report, which stated that although Buck did not have the financial resources to
pay a fine immediately, he did have the future earning capacity to pay a fine at
the lower end of the guideline range of $6,000 to $60,000. Under § 3572(d)(1),
the sentencing court has the option of making a fine payable immediately or in
installments. We agree with the Seventh Circuit that “[i]f a fine is ordered
payable immediately, ‘immediate payment’ does not mean ‘immediate payment
in full;’ rather it means ‘payment to the extent that the defendant can make it
in good faith, beginning immediately.’” United States v. Ellis, 522 F.3d 737, 738
(7th Cir. 2008) (internal quotation marks and citation omitted). Our cases
interpreting similar restitution orders support this conclusion. See United
States v. Arledge, 553 F.3d 881, 898 (5th Cir. 2008); United States v. Miller,
406 F.3d 323, 327 (5th Cir. 2005). The district court did not abuse its discretion
in imposing a fine that was due immediately.
      AFFIRMED.

                                        2